Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Longwood Health Care Center
(CCN: 10-5377),

Petitioner
Vv.
Centers for Medicare and Medicaid Services.
Docket No. C-10-688
Decision No. CR2295
Date: December 20, 2010

I sustain the determination of the Centers for Medicare and Medicaid Services (CMS) to
impose civil money penalties of $100 against Petitioner, Longwood Health Care Center,
for each day of a period that began on February 15, 2010, and that ended on March 10,
2010.
I. Background
Petitioner is a skilled nursing facility that is located in Longwood, Florida. It participates
in the Medicare program. Its Medicare participation is governed by sections 1819 and
1866 of the Social Security Act and by implementing regulations at 42 C.F.R. Parts 483
and 488.
CMS determined to impose against Petitioner the remedy that I describe in the opening
paragraph of this decision, based on findings of noncompliance that were made during a
survey of Petitioner’s facility conducted on February 15, 2010 (February Survey).
Petitioner requested a hearing, and the case was assigned to me for a hearing and a

decision.

The parties agreed to waive an in-person hearing. CMS filed a pre-hearing brief, a final
brief, and 14 proposed exhibits that I have identified and received as CMS Ex. 1 - CMS
Ex. 14.' Petitioner filed a pre-hearing brief, a final brief, and six proposed exhibits that I
have identified and received as P. Ex. 1 — P. Ex. 6.

II. Issues, Findings of Fact, and Conclusions of Law
A. Issues
The issues in this case are whether:

1. Petitioner failed to comply substantially with the requirements of 42
C.F.R. § 483.20(k)(3)(i); and

2. CMS’s remedy determination is reasonable.
B. Findings of Fact and Conclusions of Law
I make the following findings of fact and conclusions of law.

1. Petitioner failed to comply substantially with the requirements of 42
CF.R. § 483.20(k)(3)(i).

The regulation that is at issue requires a skilled nursing facility to provide services to
each of its residents that meet professional standards of quality. 42 C.F.R. §
483.20(k)(3)(i). CMS alleges that Petitioner failed to comply with this regulation in
providing care to a resident who is identified in the report of the February Survey as
Resident # 20.

On February 11, 2010, Resident # 20 was transferred from Petitioner’s facility to a local
kidney stone center to undergo invasive procedures consisting of cystoscopy and stent
removal. CMS Ex. | at 2; CMS Ex. 4 at 1. She returned to Petitioner’s facility late in the
afternoon on that same day. The discharge instructions directed Petitioner to consult with
the resident’s physician if the resident manifested excessive drainage or bleeding, an
increase in body temperature to 101 degrees Fahrenheit or more, an increase in pain not
relieved by medication, a foul drainage odor, or any difficulty with breathing. P. Ex. 2 at
3.

‘CMS submitted the “2! Declaration of Mindy Seltzer, RD” as rebuttal evidence. The
declaration was not marked. I have marked the declaration as CMS Ex. 14.

? Petitioner was unable to produce these instructions during the February survey but
produced them as part of its pre-hearing exchange.
Effectively, the discharge instructions directed Petitioner’s staff to assess Resident # 20’s
condition and to monitor the resident for signs and symptoms that might indicate post-
operative complications.* Petitioner was obligated to carry out these instructions or, if its
staff disagreed with them in any respect, to consult with the resident’s physician about
them.

Petitioner’s records are devoid of any documentation that the staff complied with the
discharge instructions. There is no documentation that the resident was assessed for pain,
discomfort, bleeding, or discharge, following her return to the facility. There are no
documents in the record discussing the possibility that the resident might experience pain
following her procedure, nor are there any documents that address the possibility that
there might be post-operative bleeding. The nurse who was responsible for the care
given to Resident # 20 upon her return to the facility admitted that an assessment should
have been done upon the resident’s return but that one was not performed. CMS Ex. 12
at 2.

CMS contends, and I agree, that this absence of documentation, coupled with the
admission of Petitioner’s nurse, is prima facie proof of a failure by Petitioner’s staff to
assess the resident’s condition and to carry out the other directives in the discharge
instructions. It was the staff’s duty to assess the resident to determine whether there
might be any problems that the staff would have to plan for and address. A skilled
nursing facility does not comply with the requirement that it provides care of professional
quality only by reacting to a resident’s complaints of pain or by waiting to see whether a
resident will encounter side effects or complications from a procedure such as the one
performed on Resident # 20.

Petitioner does not assert that its staff assessed Resident # 20’s condition or that they
planned for the possibility that the resident might experience pain or post operative
complications. Instead, it contends that the staff monitored the resident and that the
absence of any documentation showing that the resident was experiencing pain, side
effects, or complications, proves that the staff did a good job providing the resident with
care. As support for this assertion, Petitioner points to documents, such as the resident’s
Medication Administration Record (MAR), which contain no mention of complaints of
pain by the resident. According to Petitioner, the absence of documented complaints can
only mean that the resident experienced no pain.

* The discharge instructions additionally directed Petitioner’s staff to “push water” in the
resident, presumably to deal with the effects of the procedure that the resident underwent.
P. Ex. 2 at 2. The report of the February Survey did not allege that Petitioner failed to
comply with this directive, but CMS now makes this allegation. Petitioner objects, on the
ground that the allegation is made untimely and that it has not had sufficient notice to
prepare a defense to it. I find it unnecessary that I address the allegation to decide this
case.
I find this argument not to be persuasive. First, simply “monitoring” the resident — even
if Petitioner’s staff did that — is not enough to meet Petitioner’s obligations to provide
care of professionally acceptable quality. As Petitioner uses that term, “monitoring”
means observing the resident and recording either signs of problems or the resident’s
complaints. “Monitoring” in this sense does not encompass anticipating problems,
planning for them in advance, and perhaps, preventing them before they eventuate.
Monitoring without assessment is not enough to discharge a facility’s duty to its
residents.

Second, the exhibits relied on by Petitioner do not prove that the staff actually monitored
the resident. For example, Petitioner asserts that the resident’s MAR shows that the
resident was monitored for complaints or signs of pain and that she evinced no pain. This
contention is unconvincing. The MAR is devoid of any persuasive documentation that
the staff monitored the resident for complaints or signs of pain. See CMS Ex. 4 at 5-9.

One might argue that the absence of entries on the MAR showing that pain medication
was given to the resident is something from which one could infer that the resident was
monitored for complaints of pain and that she expressed none. But, one could just as
easily infer from the absence of evidence that pain medication was given that the staff did
not monitor the resident for pain, did not inquire whether the resident was in pain, and so,
saw no need to provide the resident with pain medication.

There is a column on the resident’s MAR that is captioned: “Monitor for Pain Q Shift
Using Unstable Pain Flow Sheet.” CMS Ex. 4 at 8. This column contains initials for
shifts on dates just after the resident returned from her procedure, and one might infer
from these entries that the resident was at least monitored for pain. However, the
unstable pain flow sheet that Petitioner maintained for the resident is completely blank
and undated. CMS Ex. 4 at 12. There are no entries on this sheet showing either that the
resident experienced pain or did not experience pain. Given that, I do not infer from the
initials on the MAR that the facility staff actually monitored the resident for pain.

Petitioner argues, however, that the fact that no entries were made on the resident’s
unstable pain flow sheet is proof that the resident was monitored for pain and that she had
no complaints. See CMS Ex. 4 at 12. However, a different inference may as easily be
drawn from this blank document, that being that the staff simply made no observations of
the resident’s complaints or signs of pain and failed to complete the sheet for that reason.
The unstable pain flow sheet allows for entries showing the absence of pain. None were
made. Moreover, the document is undated, and it is unclear when this document was
created. See id. For these reasons, I find that the document offers no evidentiary support
for Petitioner’s assertion that the resident was monitored by the staff, and, as I explain
above, I do not find the initials on the MAR to be credible proof that the resident actually
was monitored for pain.
Petitioner argues also that a nursing note proves that the resident was monitored for pain,
bleeding, and hematuria (blood in her urine). The note Petitioner refers to is a late entry
dated February 15, 2010, the date of the February Survey, which makes reference to an
earlier date and time, February 11, 2010 at 5:30 p.m. CMS Ex. 4 at 4. I do not find this
note to be persuasive proof that the staff monitored the resident for pain and hematuria,
much less that it assessed the resident for the possibility that she might develop these
problems. The note was made after the fact and either during or immediately after the
February Survey, when it would have been in Petitioner’s self interest to create
documentation to show that it had complied with participation requirements. For that
reason, the note is not credible.

Lalso do not find to be credible another nursing note dated February 15, 2010. CMS Ex.
4 at 2. This also is a late entry made either during or right after the February Survey. In
this note — which purports to record the resident’s condition on February 11, 2010 —
Petitioner’s nursing staff avers that the resident denied pain and was voiding well as of
that date. Clearly, the note is intended to establish that the staff was monitoring and/or
assessing the resident. However, this note is obviously self-serving, created at a time
when Petitioner’s staff was under criticism for not monitoring the resident.

Petitioner argues additionally that a document, entitled the “Resident Care Flow Record,”
proves that its staff monitored the resident for hematuria. CMS Ex. 4 at 13. The
document contains an entry entitled: “Toileting, Includes Cleaning Self, Adjusting
Clothes.” Petitioner asserts that the staff would have monitored the resident for
hematuria during toileting. But, in fact, the document contains no references to
monitoring. Nor is there any evidence that the staff had been alerted to monitor Resident
# 20 for hematuria.

Petitioner argues that it was under no legal obligation to document the monitoring that its
staff performed. Perhaps so. But, CMS is not alleging that Petitioner contravened the
regulation, because Petitioner failed to document the monitoring that its staff performed
of Resident #20. Rather, CMS contends, first, that Petitioner failed to do any assessment
of the resident upon her return to the facility. Petitioner has not rebutted that contention.
It has provided no proof or even argument that it assessed the resident for problems that
she might experience, and its nurse, in fact, admitted that the staff should have but failed
to perform such an assessment. Second, CMS argues that the absence of evidence that
monitoring was performed provides no support for Petitioner’s contention that its staff
actively monitored Resident #20. I agree with CMS’s argument. Petitioner would have
me infer that something was done from the absence of evidence that anything was done.
So, while Petitioner may not have been required by law to document what its staff did, it
may not now contend persuasively that its staff did what it failed to document.

Furthermore, Petitioner had the opportunity to present testimony from the staff members
who actually provided care to Resident # 20. These individuals could have provided

6

statements explaining that they had assessed and monitored the resident notwithstanding
the absence of documentation, if in fact that was the case. I find telling the failure of any
staff member who had actually provided care to the resident to testify, especially in the
absence of documentation of assessment and monitoring.

2. CMS’s remedy determination is reasonable.

Petitioner has not offered evidence or argument to show that CMS’s remedy
determination is unreasonable. Petitioner’s failure to challenge the reasonableness of the
remedy determination is, in and of itself, sufficient basis for me to sustain the
determination to impose civil money penalties of $100 against Petitioner for each day of
a period that began on February 15, 2010 and that continued through March 10, 2010.
However, there is also affirmative proof that the remedy is reasonable.

The penalties that CMS determined to impose fall within a range of penalties from $50 to
$3,000 per day that may be imposed for noncompliance that is not at the immediate
jeopardy level of scope and severity. 42 C.F.R. § 488.438(a)(1)(ii). Factors that may be
considered in deciding the amount of any penalty within this range include a facility’s
compliance history and the seriousness of its noncompliance, along with other factors.

42 C.F.R. §§ 488.438(f)(1) — (4); 488.404 (incorporated by reference into 42 C.F.R. §
488.438(f)(3)).

I note that the penalty amount that CMS determined to impose — $100 per day — is
minimal, comprising only three percent of the maximum daily penalty amount for a non-
immediate jeopardy level deficiency and only $50 per day more than the minimum
penalty amount that may be imposed. Very little evidence is necessary to establish a
penalty amount that is so low to be reasonable.

That evidence is present in Petitioner’s compliance history. The uncontested evidence
offered by CMS establishes that, in January 2010, only one month before the February
survey, Petitioner failed to comply substantially with four health and safety requirements
and two life safety code requirements. CMS Exs. 8, 11. That compliance history, in and
of itself, is sufficient basis to sustain the penalties that CMS determined to impose,
because it shows that at least some penalty amount is necessary to induce Petitioner to
cease its noncompliance.

Additionally, the noncompliance that Petitioner committed in February and March 2010
was relatively serious. The failure to assess Resident # 20 for possible pain and
complications left this resident open to the possibility that she would suffer needlessly.
That such possibility may not have eventuated in this case is fortuitous, but nonetheless,
the potential for harm existed.

/s/
Steven T. Kessel
Administrative Law Judge

